                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

WESLEY I. PURKEY,                            )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 2:19-cv-00517-JMS-DLP
                                             )
WILLIAM BARR, et al.                         )
                                             )
                      Defendants,            )
                                             )

                             RESPONSE TO MOTION TO STAY

       The official capacity Defendants, William Barr and Michael Carvajal, respectfully

respond to the Motion to Stay (ECF No. 76) and request that the Court deny the Motion.

       Counsel for the Plaintiff in the Preliminary Injunction Matter (“Federal Defenders”) have

filed a motion asking the Court to reconsider its Order dated July 9, 2020 (ECF No. 71) and stay

all proceedings in this case, including any ruling on the Defendants’ motions to dismiss.

       The Defendants have moved to dismiss the Complaint under Rule 12 of the Federal Rules

of Civil Procedure, which the Court may decide as a matter of law. The Motions to Dismiss

have been fully briefed, and Mr. Purkey is ably represented by counsel John Maley with respect

to those proceedings. As discussed during the recent status conference, there is no reason why

the Court cannot rule on the outstanding motions.

       The Federal Defenders suggest that the Court should stay all proceedings based on their

representation that Mr. Purkey lacks competency. The Defendants take no position in this case,

however, regarding competency, and it is not relevant to the pending motions. In their Rule 12

Motions, Defendants pointed out statements made by Mr. Purkey’s counsel in public filings with

respect to his allegations in this case, which the Court may properly consider under Rule 12 in
assessing the plausibility of Mr. Purkey’s allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (finding the complaint’s

allegations “must be enough to raise a right to relief above the speculative level.”); Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (the plaintiff must “present a story that holds

together.”).

        In applying Iqbal, the Seventh Circuit has explained that “the height of the pleading

requirement is relative to circumstances.” Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009).

A stringent pleading standard in a bizarre conspiracy case like Purkey’s is necessary, the Seventh

Circuit has explained, in part to prevent “defendants in such a case [from] becom[ing] entangled

in discovery proceedings,” particularly where conspiracy allegations are broad and conclusory.

See id. at 971. And “[e]ven before the Supreme Court’s new pleading rule, . . . conspiracy

allegations were often held to a higher standard than other allegations; mere suspicion that

persons adverse to the plaintiff had joined a conspiracy against him or her was not enough.” Id.

        Moreover, even construing the allegations in Mr. Purkey’s Complaint as true and

plausible, he still fails to state a legal claim against the Defendants. Accordingly, there is no

basis to stay the disposition of his civil claims in this case.




                                                        Respectfully submitted,

                                                By:     s/ Shelese Woods
                                                        Shelese Woods
                                                        Assistant United States Attorney
                              CERTIFICATE OF SERVICE

       I hereby certify that on July 10, 2020, the foregoing was filed electronically through

ECF/CM. On this same date, a copy of the foregoing was served electronically to all counsel of

record through the Court’s ECF/CM system.



                                                     s/ Shelese Woods
                                                     Shelese Woods
                                                     Assistant United States Attorney


Office of the United States Attorney
10 West Market Street
Suite 2100
Indianapolis, Indiana 46204
